Citation Nr: 0829685	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision in which 
the RO denied service connection for bilateral hearing loss 
and for tinnitus.  The veteran filed a notice of disagreement 
(NOD) in July 2006, and the RO issued a statement of the case 
(SOC) in November 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 2006.

In November 2006, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss in or for many years after service, and the only medical 
opinion to address the question of whether there exists a 
nexus between alleged in-service noise exposure and the 
veteran's hearing loss weighs against the claim.  

3.  The first clinical evidence reflecting complaints of 
tinnitus was many years after service, and the only medical 
nexus opinion indicates that the veteran's tinnitus is not 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2005 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The July 2006 rating decision 
reflects the initial adjudication of the claims after 
issuance of the December 2005 letter.  The cover letter to 
the July 2006 rating decision provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the July 2006 cover 
letter, and opportunity for the veteran to respond, the 
January 2007 supplemental SOC (SSOC) reflects readjudication 
of the claims.  Hence, the veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical and personnel records, post-service 
private medical records, and a report of VA examination 
conducted in November 2006.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
RO hearing as well as various written statements provided by 
the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran has asserted that he has bilateral hearing loss 
and tinnitus as a result of his exposure to loud noise in 
service.  In a December 2005 statement, he indicated that his 
hearing loss and tinnitus are the result of noise exposure to 
90 mm antiaircraft guns in service.  During his November 2006 
RO hearing, the veteran indicated that he first realized he 
had left ear hearing loss in the mid to late 1970s.  In a 
November 2006 statement, he indicated that he also fired a 
quad 50, another antiaircraft gun.  In a December 2006 
statement, he indicated that his tinnitus is due to an old 
World War II round that exploded as it left the tube of a 90 
mm gun.  The veteran has also provided photographs allegedly 
showing him in service firing a quad 50 and standing near a 
90 mm gun as it was being fired.  

The veteran's DD Form 214 lists his most significant duty 
assignment as BTRY A 605 AAA Msl Bn, Ft. Dawes, Mass., and 
his military occupational specialty as IFC (integrated fire 
control) operator.  An October 1955 service personnel record 
reflects that the veteran was assigned to an antiaircraft 
artillery battalion using a 90 mm gun.

The service medical records reflect no complaints, findings, 
or diagnosis of any tinnitus or hearing loss in either ear 
during the veteran's period of active service.  During his RO 
hearing, the veteran indicated that he had not sought any 
treatment in service for any hearing loss or tinnitus.  
Service medical records include reports of two different 
hearing evaluations, neither of which shows hearing loss.  

In December 1954, whispered voice testing revealed 15/15 
hearing in both ears.

In November 1956, whispered voice testing revealed 15/15 
hearing in both ears and audiometric testing revealed pure 
tone thresholds, in decibels, as follows (American Standards 
Association (ASA) units are converted to International 
Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
N/A
15
LEFT
25
20
20
N/A
15

The above-cited evidence indicates that no hearing loss or 
tinnitus was shown in service.  The Board notes, however, 
that the absence of in-service evidence of hearing loss is 
not fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Medical nexus evidence also is needed 
to support the veteran's claim for service connection for 
tinnitus.  

The post-service medical evidence includes a private 
audiology report reflecting complaints of bilateral tinnitus, 
notations as to mild sensorineural hearing loss (SNHL) in the 
higher frequencies of the left ear and mild conductive 
hearing loss in the low to mid frequencies of the right ear, 
and audiometric testing results indicating hearing loss in 
the left ear.

During a VA audiological evaluation in November 2006, the 
veteran complained of needing repetition of what is said to 
him in most listening situations.  He stated that he was 
unsure of the onset of these difficulties but stated he first 
began to notice some difficulties hearing environmental 
sounds from his left ear in the 1970s.  He also reported a 
constant tinnitus in both ears that has been long-standing in 
nature but he was unsure of its onset.  He reported no pre-
service noise exposure.  He stated that during service he was 
a crewman on 90mm antiaircraft guns and quad 50s during 
training for eight weeks.  He stated that he did not wear any 
hearing protection.  He reported post-service noise exposure 
as a commercial airline pilot for approximately 30 years, 
reportedly wearing hearing protection for all but one and 
one-half of those years.  He also reported recreational noise 
exposure as a pilot for approximately 10 years, reportedly 
wearing hearing protection.

Audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
20
35
LEFT
25
25
20
30
45

Speech recognition scores on the Maryland CNC Word List were 
100 percent in both ears.  The examiner noted that the 
veteran had mild conductive hearing loss from 250 to 1,000 
Hertz and mild SNHL at 4,000 Hertz in the right ear; and mild 
SNHL at 3,000 Hertz and moderate SNHL at 4,000 Hertz in the 
left ear.  The examiner also diagnosed the veteran with 
constant tinnitus in both ears.

As indicated above, the post-service evidence supports a 
finding of current hearing loss in each ear to an extent 
recognized as a disability as defined by 38 C.F.R. § 3.385.  
Further, the veteran has asserted experiencing tinnitus, the 
type of disability that he can establish on the basis of his 
own assertions.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).   However, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied because the competent, probative evidence establishes 
that there is no medical relationship, or nexus, between each 
disability and the veteran's period of service.

Even if the Board were to accept, as credible, the veteran's 
assertions of in-service noise exposure, there is no evidence 
of any complaints, findings, or diagnosis of hearing loss or 
tinnitus until almost 50 years after the veteran's service.  
Further, even the veteran's RO hearing  testimony as to onset 
of his hearing loss, with respect to the left ear, to almost 
20 years after separation from service.  The passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that weighs against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This 
is especially so here where the veteran has had significant 
post-service occupational and recreational noise exposure as 
a pilot.  Moreover, the only competent opinions to address 
the etiology of the veteran's hearing loss and tinnitus weigh 
against the claims.  

The November 2006 VA examiner considered the veteran's 
complaints and description of noise exposure, both during and 
after service, and the evidence in the claims file.  However, 
after examining the veteran, the examiner concluded that the 
veteran's hearing loss is not related to military service as 
the veteran reported the onset of the hearing loss as well 
after separation from service, hearing sensitivity was shown 
to be within normal limits at separation, and the veteran had 
significant post-service noise exposure.  The examiner also 
concluded that the veteran's tinnitus is not due to military 
service but more related to post-service hearing loss that 
developed.  As for the conductive hearing loss in the right 
ear, the examiner stated that conductive hearing loss would 
not be the result of noise exposure.

The Board finds the above-cited opinions probative of the 
medical nexus questions, based as they were on both 
examination of the veteran and consideration of his 
documented medical history and assertions.  Hence, the only 
competent, probative opinions to address the relationship 
between the veteran's current disabilities and service weigh 
against the claims, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of a contrary medical opinion-one that, in 
fact, establishes a relationship between hearing loss and/or 
tinnitus and service.

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claims.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


